This case originated in a petition for a writ of mandamus to compel the County Commissioners of Lackawanna County, acting as the Registration Commission of the City of Carbondale, a third class city of that County, to summon and interrogate the electorate of the city as to literacy and disability for voting prior to the primary election to be held on September 9, 1941. This was claimed to be in furtherance of the new Permanent Registration Act of May 25, 1937, P. L. 849, which requires certain data from persons asking assistance and registering thereafter. The learned court below held that since that Act was effective only after the date of its enactment, it applied only to those registering after that time, and that those electors of Carbondale, some 6,000 in number, who had already registered under the Permanent Registration Act of July 1, 1935, P. L. 478, which Act was repealed by the Act of May 25, 1937, were not required to re-register, and that in the absence of a legislative mandate there was no power in the court to compel them to appear for that purpose. The learned court sustained the motion to quash the writ, and this appeal having been taken, appellees have moved to quash it. We are of opinion that the conclusion of the court below was correct; however, since the pleadings, including the petition and writ of alternative mandamus, were limited in their scope to action to be taken before and made effective upon the primary election of September 9, 1941, and since that election has already taken place, the whole proceeding is now moot. Nothing more than an advisory opinion could result from further consideration of the case.
Motion to quash appeal sustained, at cost of appellant. *Page 355